J-A16044-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
LARON DARNELL WILSON JR.                 :
                                         :
                   Appellant             :   No. 1620 MDA 2019

     Appeal from the Judgment of Sentence Entered January 23, 2019
             in the Court of Common Pleas of Dauphin County
          Criminal Division at No(s): CP-22-CR-0005738-2016

COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
LARON DARNELL WILSON JR.                 :
                                         :
                   Appellant             :   No. 1621 MDA 2019

     Appeal from the Judgment of Sentence Entered January 23, 2019
             in the Court of Common Pleas of Dauphin County
          Criminal Division at No(s): CP-22-CR-0005963-2016

BEFORE: PANELLA, P.J., STABILE, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                     FILED OCTOBER 15, 2020

      Laron Darnell Wilson, Jr. (“Wilson”), appeals from the judgments of

sentence imposed following the revocation of his probation. We affirm.

      In its Opinion, the trial court set forth the relevant factual background

as follows:

            On December 11, 2017, at docket number 5738-CR-2016
      [(“5738-2016”)], [Wilson] was found guilty of indecent assault,
      unlawful contact with a minor, and corruption of minors[,]
J-A16044-20


       following a jury trial before the Honorable Scott Arthur Evans.
       He was sentenced to [an aggregate term of] 8½ to 23 months of
       imprisonment, with a concurrent [term of] 84 months (7 years)
       of county probation.

             On March 16, 2018, at docket number 5963-CR-2016
       [(“5963-2016”)], [Wilson] entered a plea of no-contest to
       indecent assault pursuant to a negotiated plea agreement before
       the Honorable William T. Tully. He was sentenced to five (5)
       years of [] county probation[, to be served concurrently with the
       sentence at 5738-2016.1]

             In early November of 2018, [Wilson] was released from
       incarceration. Less than one month later, he was detained for
       seven [alleged] parole violations. A revocation hearing was held
       before [Judge Evans] on January 23, 2019[,] and it was
       determined that [Wilson had] violated his supervision. As a
       result, [Wilson] was sentenced to 12 to 60 months of
       imprisonment at [5738-2016], and a consecutive term of 18 to
       60 months of imprisonment [at 5963-2016] [,] for an aggregate
       sentence of 30 to 120 months of incarceration[].

Trial Court Opinion, 5/1/19, at 1-2 (footnote omitted; paragraph break

added). On January 29, 2019, Wilson filed a Motion to Modify and Reduce

his sentence, which the trial court denied.

       On October 1, 2019, after having his direct appeal rights reinstated,

nunc pro tunc, Wilson filed Nunc Pro Tunc Notices of Appeal, one at each

docket number.          Wilson subsequently filed a court-ordered Pa.R.A.P.

1925(b) Concise Statement of matters complained of on appeal.

       On appeal, Wilson presents the following questions for our review:

____________________________________________


1 Wilson’s probationary sentences at both docket numbers included standard
rules of probation and sex offender conditions.




                                           -2-
J-A16044-20


      1. Whether any finding of probation or parole violation related to
      Sex Offender Conditions #5 and 14 (registration of social media
      and access and/or participation in social networking websites,
      respectively) violates [Wilson]’s constitutional rights under both
      the United States and Pennsylvania Constitutions pursuant to
      Packingham v. North Carolina, 137 S. Ct. 1730 (2017)?

      2. Whether the [trial c]ourt erred by finding a violation of Sex
      Offender Condition [n]o. 11 (accessing impermissible websites)
      where there was insufficient evidence that any impermissible
      website was accessed during supervision[,] or that any
      pornographic video was accessed or received during supervision?

      3. Whether the trial court erred by finding a violation of Rule 9
      (restrictions on travel more than 50 miles outside of Dauphin
      County) when there was insufficient evidence to establish travel
      more than 50 miles outside of Dauphin County[,] as there was
      no admission by [Wilson,] and any violation was based upon
      unsubstantiated text messages, pictures, and video?

      4. Whether the trial court violated 42 Pa.C.S.[A.] § 9771(c) by
      sentencing [Wilson] to a term of state incarceration for violating
      his probation when [Wilson] was not convicted of a new crime
      and the [trial c]ourt made no finding that [Wilson] was likely to
      commit a new criminal offense or that the prison sentence was
      essential to vindicate the authority of the court[?]

Brief for Appellant at 6-7.

      In his first claim, Wilson alleges that the trial court erred in revoking

his probation based on a violation of Sex Offender Probation Condition

numbers 5 and 14, which prohibit Wilson from accessing and participating in

online social media websites.     Id.   Wilson cites Packingham v. North

Carolina, 137 S. Ct. 1730 (2017), in which the United States Supreme

Court held that a state statute prohibiting a convicted sex offender from

accessing social media websites violates the First Amendment to the United

States Constitution. Brief for Appellant at 14-15. Wilson concedes that no

                                     -3-
J-A16044-20


Pennsylvania Court has applied the holding in Packingham to conditions of

probation, but points out that this Court has stated that a trial court may not

impose    conditions   of probation   that are   “unduly   restrictive   of   [the

probationer’s] liberty or incompatible with his freedom of conscience.” Id.

at 17 (citing Commonwealth v. Hartman, 908 A.2d 316 (Pa. Super.

2006)).    Wilson contends that Conditions 5 and 14 are unconstitutional

because they restrict his liberty, and therefore, the trial court could not find

him in violation of these conditions. Id. at 17-20.

      “In reviewing an appeal from a judgment of sentence imposed after

the revocation of probation, this Court’s scope of review includes the validity

of the hearing, the legality of the final sentence, and if properly raised, the

discretionary aspects of the appellant’s sentence.” Commonwealth v.

Starr, 2020 PA Super 147, at *8 (filed June 23, 2020).

      Here, Wilson’s claim challenges the discretionary aspects of his

December 11, 2017, and March 16, 2018, judgments of sentence, rather

than the present judgments of sentence imposed after the revocation of his

probation. See Commonwealth v. Houtz, 982 A.2d 537, 537 (Pa. Super.

2009) (stating that an appellant’s claim that a condition of probation is

“unduly restrictive and/or incompatible with [his] freedom of conscience” is

an appeal from the judgment of sentence that imposed said condition).

Therefore, Wilson was required to raise this claim in a direct appeal from the




                                      -4-
J-A16044-20


December 11, 2017, and March 16, 2018, judgments of sentence.2

Accordingly, this claim falls outside of our scope of review and we are

constrained from reviewing it. See Starr, supra; Houtz, supra.3

       In his second claim, Wilson alleges that the trial court erred in finding

that he had violated Sex Offender Probation Condition number 11. Brief for

Appellant at 21-23.        Wilson argues that there was insufficient evidence

produced at his hearing to prove that he had accessed an impermissible

website    and     downloaded       pornographic   videos   while   under   county

supervision. Id. at 22-23. Wilson does not dispute that his phone contained

pornographic videos.        Id. at 22.     Instead, he asserts that there was no

evidence offered to prove that he had downloaded the videos while under

county supervision, and not prior thereto. Id.

              A challenge to the sufficiency of the evidence is a question
       of law subject to plenary review. We must determine whether
       the evidence admitted at [the probation revocation hearing] and
       all reasonable inferences drawn therefrom, when viewed in the
       light most favorable to the Commonwealth as the verdict winner,
       is sufficient to support all elements of the offenses. A reviewing
____________________________________________


2 Wilson filed a direct appeal of his judgment of sentence at 5738-2016, in
which he challenged the sufficiency and weight of the evidence supporting
his convictions. On October 3, 2018, this Court affirmed Wilson’s judgment
of sentence. See Commonwealth v. Wilson, 200 A.3d 532 (Pa. Super.
2018) (unpublished memorandum). Wilson did not appeal his judgment of
sentence at 5963-2016.

3 We note that the trial court’s reinstatement of Wilson’s direct appeal rights,
nunc pro tunc, only applied to an appeal of Wilson’s January 23, 2019,
judgment of sentence, following the revocation of his probation. See Order,
9/26/19.



                                           -5-
J-A16044-20


      court may not weigh the evidence or substitute its judgment for
      that of the [fact-finder].

             Revocation of a probation sentence is a matter committed
      to the sound discretion of the trial court[,] and that court’s
      decision will not be disturbed on appeal in the absence of an
      error of law or an abuse of discretion. When assessing whether
      to revoke probation, the trial court must balance the interests of
      society in preventing future criminal conduct by the defendant
      against the possibility of rehabilitating the defendant outside of
      prison. In order to uphold a revocation of probation, the
      Commonwealth must show by a preponderance of the evidence
      that a defendant violated his probation.           The reason for
      revocation of probation need not necessarily be the commission
      of or conviction for subsequent criminal conduct. … A probation
      violation is established whenever it is shown that the conduct of
      the probationer indicates the probation has proven to have been
      an ineffective vehicle to accomplish rehabilitation and not
      sufficient to deter against future antisocial conduct.

Commonwealth v. Colon, 102 A.3d 1033, 1041 (Pa. Super. 2014)

(citations, quotation marks and brackets omitted).

      Wilson’s Sex Offender Probation Condition number 11 states, “I may

not purchase, possess or transport any pornographic or sexually explicit

materials including but not limited to photographs, magazines, movies,

DVD’s, CD’s, Video[]s, Computer generated images, sexually explicit stories

and   any     similar     material.”    Notice   of   Alleged   Violations   of

Probation/Parole/Intermediate Punishment, 12/11/18, at 1 (unnumbered;

emphasis added).        Dauphin County Adult Probation Officer Adam Voneida

(“APO Voneida”) testified that while Wilson was under county supervision

“[t]here [were] several pornographic videos downloaded on [Wilson’s]

phone, in his gallery. … There was also a video on his phone of a woman


                                       -6-
J-A16044-20


fingering herself.” N.T. (Revocation Hearing), 1/23/19, at 4. We conclude

that this evidence is sufficient to establish that Wilson “possess[ed] …

pornographic or sexually explicit materials,” while he was under county

supervision, and the trial court did not abuse its discretion in finding that

Wilson had violated Sex Offender Condition number 11. See Colon, supra.

     In his third claim, Wilson alleges that the trial court erred in finding

that he had violated Probation Rule number 9.     Brief for Appellant at 24.

Wilson argues that there was insufficient evidence produced at his

revocation hearing to prove that he had traveled more than 50 miles outside

of Dauphin County while under county supervision. Id.

     Probation Rule number 9 states, “[y]ou must get written permission

from your Probation/Parole Officer prior to traveling more than fifty (50)

miles outside of Dauphin County.”         Notice of Alleged Violations of

Probation/Parole/Intermediate Punishment, 12/11/18, at 1 (unnumbered).

Here, APO Voneida testified that, while Wilson was under county supervision,

Wilson traveled to an event in Washington, D.C., and posted videos to

Facebook and sent messages to Facebook contacts confirming his location.

N.T. (Revocation Hearing), 1/23/19, at 4-5. Wilson presented no evidence

demonstrating that he had obtained written permission from APO Voneida to

make this trip. See id. at 3-9. We conclude that this evidence is sufficient

to establish that Wilson traveled more than 50 miles outside of Dauphin




                                    -7-
J-A16044-20


County,4 and the trial court did not abuse its discretion in finding that Wilson

had violated Probation Rule number 9. See Colon, supra.

       In his fourth claim, Wilson alleges that the trial court violated 42

Pa.C.S.A. § 9771(c), when it sentenced Wilson to a prison sentence following

the revocation of his probation. Brief for Appellant at 25-27. Wilson argues

that he did not commit a new crime, and the trial court did not make a

finding that Wilson was likely to reoffend, or that the court’s sentence was

necessary to vindicate its authority. Id. at 27.

       This issue challenges the discretionary aspects of Wilson’s sentence.

“A challenge to the discretionary aspects of sentencing is not automatically

reviewable as a matter of right.” Commonwealth v. Grays, 167 A.3d 793,

815 (Pa. Super. 2017).          Prior to reaching the merits of a discretionary

sentencing issue,

       [w]e conduct a four-part analysis to determine: (1) whether
       appellant has filed a timely notice of appeal, see Pa.R.A.P. 902
       and 903; (2) whether the issue was properly preserved at
       sentencing or in a motion to reconsider and modify sentence,
       see [Pa.R.Crim.P. 720]; (3) whether appellant’s brief has a fatal
       defect, Pa.R.A.P. 2119(f); and (4) whether there is a substantial
       question that the sentence appealed from is not appropriate
       under the Sentencing Code, 42 Pa.C.S.A. § 9781(b).

Grays, 167 A.3d at 815-16 (citation omitted).




____________________________________________


4Wilson does not dispute that Washington, D.C., is located more than 50
miles from Dauphin County, Pennsylvania. See Brief for Appellant at 24.



                                           -8-
J-A16044-20


      Wilson filed a timely Notice of Appeal, preserved this claim in his

Motion to Modify and Reduce his sentence, and included a 2119(f)

Statement within his brief.     Additionally, Wilson’s claim that the trial court

abused its discretion by imposing a jail sentence based solely on a technical

violation raises a substantial question.       See Commonwealth v. Crump,

995 A.2d 1280, 1282 (Pa. Super. 2010) (stating that “[t]he imposition of

a sentence of total confinement after the revocation of probation for a

technical   violation,   and   not   a   new   criminal   offense,   implicates   the

fundamental norms which underlie the sentencing process.”).             Accordingly,

we will address Wilson’s discretionary sentencing claim.

      Our standard of review is well settled:

      The imposition of sentence following the revocation of probation
      is vested within the sound discretion of the trial court, which,
      absent an abuse of that discretion, will not be disturbed on
      appeal.     An abuse of discretion is more than an error in
      judgment—a sentencing court has not abused its discretion
      unless the record discloses that the judgment exercised was
      manifestly unreasonable, or the result of partiality, prejudice,
      bias or ill-will.

Colon, 102 A.3d at 1043.

            The reason for this broad discretion and deferential
      standard of appellate review is that the sentencing court is in the
      best position to measure various factors and determine the
      proper penalty for a particular offense based upon an evaluation
      of the individual circumstances before it. Simply stated, the
      sentencing court sentences flesh-and-blood defendants and the
      nuances of sentencing decisions are difficult to gauge from the
      cold transcript used upon appellate review.        Moreover, the
      sentencing court enjoys an institutional advantage to appellate
      review, bringing to its decisions an expertise, experience, and
      judgment that should not be lightly disturbed.

                                         -9-
J-A16044-20



              The sentencing court’s institutional advantage is, perhaps,
      more pronounced in fashioning a sentence following the
      revocation of probation, which is qualitatively different than an
      initial sentencing proceeding. At initial sentencing, all of the rules
      and procedures designed to inform the court and to cabin its
      discretionary sentencing authority properly are involved and play
      a crucial role. However, it is a different matter when a defendant
      appears before the court for sentencing proceedings following a
      violation of the mercy bestowed upon him in the form of a
      probationary sentence. For example, in such a case, contrary to
      when an initial sentence is imposed, the Sentencing Guidelines do
      not apply, and the revocation court is not cabined by Section
      9721(b)’s requirement that “the sentence imposed should call for
      confinement that is consistent with the protection of the public,
      the gravity of the offense as it relates to the impact on the life of
      the victim and on the community, and the rehabilitative needs of
      the defendant.” 42 Pa.C.S.A. § 9721.

Commonwealth v. Pasture, 107 A.3d 21, 27 (Pa. 2014) (some citations

and quotation marks omitted).

      Upon revocation of probation, a sentencing court may choose from any

of the sentencing options that existed at the time of the original sentence,

including incarceration. 42 Pa.C.S.A. § 9771(b). However, the imposition of

total confinement upon revocation requires a finding that either “(1) the

defendant has been convicted of another crime; or (2) the conduct of the

defendant indicates that it is likely that he will commit another crime if he is

not imprisoned; or (3) such a sentence is essential to vindicate the authority

of the court.” Id. § 9771(c).

      Here, the trial court stated in its Opinion that

      [Wilson]’s sentence of imprisonment upon revocation of his
      probation reflects this [c]ourt’s concerns for the safety of the
      community, specifically for the safety of minors in the

                                     - 10 -
J-A16044-20


      community. We reiterate the fear of [Wilson]’s presence on
      social media, as it was his vehicle in the past for contacting
      minors and being dishonest about his own age. … Additionally,
      [Wilson] was not allowed to possess any type of pornography
      while on supervision, yet he violated this special condition and
      denied knowledge of the prohibited videos. Supervision is
      undoubtedly insufficient for [Wilson], who by his conduct
      just 26 days after his release from prison, made it clear
      that he will likely commit another crime if he is not
      incarcerated.

Trial Court Opinion, 5/1/19, at 7-8 (emphasis added).         Accordingly, we

conclude that the trial court did not abuse its discretion by sentencing Wilson

to a prison sentence following the revocation of his probation. See Colon,

supra; 42 Pa.C.S.A. § 9771(c).

      Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/15/2020




                                    - 11 -